TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-05-00021-CV




Andria L. Craig, Appellant

v.

Navaro Charles Craig, Appellee




FROM THE DISTRICT COURT OF BELL COUNTY, 146TH JUDICIAL DISTRICT
NO. 206,627-B, HONORABLE RICK MORRIS, JUDGE PRESIDING


 
M E M O R A N D U M   O P I N I O N

                        On April 20, 2005, the clerk of this Court notified the parties that it appeared that this
Court lacks jurisdiction to consider the appeal.  The clerk requested that appellant advise the Court
as to the status of the appeal.  Appellant was informed that the appeal would be dismissed for want
of jurisdiction if no response was received within ten days.  No response has been received. 
Accordingly, we dismiss the appeal for want of jurisdiction.  See Tex. R. App. P. 42.3(a).
 
 
                                                                                                                                                             
Bea Ann Smith, Justice
Before Chief Justice Law, Justices B. A. Smith and Pemberton
Dismissed for Want of Jurisdiction
Filed:   May 24, 2005